Citation Nr: 0427384	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues of entitlement to service connection for a 
psychiatric disorder and a right knee disorder are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

With regard to the veteran's claim of service connection for 
a left knee disorder, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, on the 
issue of service connection for a left knee disorder, the 
Board has phrased the issue as whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a left knee disorder.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a left knee injury in December 1999.  The 
veteran was notified of this decision that same month and did 
not perfect his appeal.  

2.  Evidence submitted since the RO's previous denial of 
service connection for a left knee disorder does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the April 
2002 rating determination and the October 2002 SOC informed 
the appellant of the information and evidence needed to 
substantiate this claim.  In an October 2001 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
the appellant what the evidence had to show to establish 
entitlement for the benefit sought, what information was 
still needed from the veteran, what the veteran could do to 
help with his claim, where and when to send information, what 
was VA's duty to assist the veteran in obtaining evidence, 
and where to contact VA if the veteran had any questions.  In 
an October 2003 letter, the RO informed the veteran what was 
still needed from him, where he should send the information, 
and how to contact VA.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded a 
VA examination during the course of the appeal and he 
appeared at a local hearing before a hearing officer and at a 
videoconference hearing before the undersigned Law Judge. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the October 2001 and October  2003 letters, the 
appellant was also notified of the VCAA laws and regulations 
as part of the October 2002 SOC. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disorder, the Board notes that new 
regulations have recently been placed into effect with 
respect to determinations as to whether new and material 
evidence has been submitted to reopen a claim for service 
connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the RO denied 
service connection for residuals of a left knee injury in a 
December 1999 rating determination.  The veteran was notified 
of this decision that same month and did not appeal.  Thus, 
the decision became final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records, which showed 
one complaint of bilateral knee pain in October 1981.  The 
veteran was diagnosed with Osgood-Schlatter disease at that 
time.  At the time of the veteran's July 1984 service 
separation examination, normal findings were reported for the 
lower extremities.  On his July 1984 service separation 
report of medical history, the veteran checked the "no" box 
when asked if he had or had ever had trick of locked knee.  

In denying service connection, the RO noted that the service 
medical records were negative for diagnosis or treatment of a 
left knee injury.  The RO observed that the service medical 
records showed that the veteran complained of bilateral knee 
pain in October 1981.  He was diagnosed with Osgood-Schlatter 
disease.  The RO further noted that the service separation 
examination showed normal clinical evaluation of the knees.  
It stated that Osgood-Schlatter disease was a congenital or 
developmental defect, that is, a condition, which was present 
at birth and would have developed with or without military 
service.  It found that the defect was not aggravated beyond 
normal progression by service and that there was no 
development of a superimposed injury.  The RO further noted 
that treatment records associated with the claim file in 
conjunction with the veteran's claim revealed no treatment 
for a left knee injury.  

In June 2001, the veteran requested that his claim be 
reopened.  

Evidence added to the record subsequent to the December 1999 
rating determination includes the testimony of the veteran at 
a January 2002 hearing before a local hearing officer.  At 
the time of the hearing, the veteran testified that he 
complained about his knees while he was in recruit training.  
The veteran indicated that his knees would swell when he was 
on them for an extended period of time.  He stated that he 
had received no treatment for his knee subsequent to service.  
He further testified that he was willing to report for a VA 
examination.  

In January 2002, the veteran was afforded a VA examination.  
At the time of the hearing, the veteran reported hitting his 
knees on a rock during basic training.  He noted that he was 
currently having swelling and aching in both knees.  He 
reported responding well to the treatment he received in 
basic training but stated that he started having trouble with 
his knees approximately one year later. 

Physical examination revealed full active range of motion in 
both knees.  Muscle strength was 5/5.  There was no 
associated pain with motion.  There was no effusion or edema.  
He had a nonantalgic gait.  The knees flexed to 140 degrees 
and extended to 180 degrees.  X-rays of the knees revealed no 
fracture, dislocation or arthritis.  A diagnosis of 
retropatellar pain syndrome was rendered.  

At the time of his March 2004 hearing, the veteran testified 
that he fell into a foxhole and scraped his knee on a brick 
or sharp object when he was a squad leader in basic training.  
He noted that he was treated at Fort Jackson.  He also 
testified that he injured his left knee in the same car 
accident where he sustained his cervical spine injury.  He 
indicated that the accident may have caused him to re-injure 
his left knee.  The veteran stated that he never went to sick 
call for his left knee.  He also reported that he never 
received a profile for his left knee.  The veteran noted that 
he did not receive treatment for any knee problems after 
leaving service until 1999.  

New and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disorder. 

While the veteran has expressed his belief that his current 
left knee disorder is related to service through his 
testimony and his writings, these views were known at the 
time of the previous denial.  Moreover, as it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Likewise, testimony from the veteran's wife also 
does not provide a competent nexus between the veteran's 
current left knee disorder and his period of service.  

The results of the January 2002 VA examination, which showed 
the veteran to have retropatellar pain syndrome, do not 
contain any opinions relating his current left knee problems 
to his period of service.  Moreover, the veteran, at his 
March 2004 hearing, indicated that he did not receive 
treatment for his left knee disorder until 1999 following his 
separation from service.  

In sum, there has been no evidence submitted since the prior 
RO decision that is new and material to warrant the reopening 
of the claim of entitlement to service connection for a left 
knee disorder.  


ORDER

The petition to reopen a claim for service connection for a 
left knee disorder is denied.


REMAND

With regard to the veteran's claim of service connection for 
a psychiatric disorder, to include depression, the Board 
notes that the veteran has raised the issue of entitlement to 
service connection for depression as secondary to his 
service-connected cervical spine disorder.  

While the Board observes that the veteran was afforded a VA 
examination in January 2002, with a diagnosis of an 
adjustment disorder with mixed emotional features being 
rendered, there have been subsequent diagnoses, including 
depression, following this examination.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the veteran's claim of service connection for 
a right knee disorder, the Board notes that the veteran was 
seen on several occasions with complaints of right knee 
problems.  The Board further observes that in one service 
treatment record, the veteran was noted to have aggravated 
Osgood-Schlatter's.  The Board also notes that the veteran 
has been diagnosed as having retropatellar pain syndrome.  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that even if the veteran's disability is properly found to 
have preexisted service, the presumption of aggravation must 
also be addressed; and that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a psychiatric disorder and a right 
knee disorder.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any right knee disorder that 
may be present.  The claims folder must 
be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
right knee disorder? If so, what is the 
etiology of this disorder and is it at 
least as likely as not related to 
service?

(b) Did the veteran have any right knee 
disorder at the time of his entrance into 
service, and if so, what was the nature 
of this disability?

(c) If the veteran entered service with 
any right knee disorder, did this 
disorder increase in severity during 
service and if so, did the increase in 
severity represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

4.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  All necessary 
tests should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner is also requested to render 
an opinion as to whether the veteran's 
service-connected residuals of a cervical 
spine fracture caused or have aggravated 
any current psychiatric disorder, if 
found.  In the event that the examiner 
finds that the residuals of a cervical 
spine fracture did not cause but have 
aggravated a psychiatric disorder, then 
the examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
psychiatric disorder (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected residuals of a cervical 
spine fracture, based on medical 
considerations, and (3) The medical 
considerations supporting an opinion that 
increased manifestations of a psychiatric 
disorder are proximately due to the 
service-connected residuals of a cervical 
spine fracture.  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



